Case 1:18-cv-02185-LJL Document 281-26 Filed 04/27/20 Page 1 of 3




                     Exhibit Z1
            Case 1:18-cv-02185-LJL Document 281-26 Filed 04/27/20 Page 2 of 3

     CORPORATE TELEGRAPHIC TRANSFER TRACER / CANCELLATION / AMENDMENT REQUEST
                                                                       Your Particulars
                                                                                                                                       EXI
Company Name         k e---4k                    Al—             ate              !ZVI)                                    ,            We
Debit Account Number --                                                                                                                CS)
                                                                                                                            •
Contact No. --•                                                                                                                        1- .:
                                                                            TT Details

Please send a tracer for the follow'                     '                       llows :

IT Reference No. --

Date of Transaction                  d 0/ft.    --(5-1

Currency & Amount_                (pSzto ,-rin . MID -

Reason for Request :

 ri Beneficiary claims non-receipt of funds.
          Amendment of IT details* •




 I VI      Cancellation of payment.

           Others (please specify) :                             .                                                                        .



*Note: Currency and Amount cannot be amended. For such cases, request for Cancellation of payment and submit a new payment request

                                                                       • Charges Details

Payment of handling charge and any agent charges that may arise from the above request is as follows :

 1   Y      Debit our account No.                                                                          .

                                                         Terms and Conditions of Request

l/VVe acknowledge that this request will be processed same business day only if the application is submitted before the cut-off times
stipulated from time to time falling which request will be processed on the next business day. We acknowledge that my request for
cancellation of payment will be made only when you are in possession of the funds in respect of the above telegraphic transfer
payment. This is subject to the beneficiary and/or his bank agreeing to my/our request for cancellation and returning the funds to
you. INVe agree that you will have no responsibility or liability towards me/us if the beneficiary fails to return the funds to you.

I/We agree that any refund is to be made at the prevailing buying rate and less your charges if any.



Authorised Signature(s) wi .        Army Stamp (if applicable)                                                                  Date
                                                           For Bank Use

Special Instruction from Branch

 I    1     Faxed original 7 application form to Payment Operations (REM).

Name & Signature .___           .. - - --- ..                _          _         Branch

Specimen No.                                                                      Contact No -------•---
                                                                     Customer Information
Completed form signed by the Authorised Signatory/les should be submitted to DBS via any of the following channels:
(1) Original copy at any DBS/POSE Branches
(2) Scanned as PDF and send via IDEALTM Secured Mailbox to the recipient group 'SG TT-Amendments/Cancel Requests'


DBS BANK LTD                                                                                                            REM-03(11/2015)
Co. Reg. No. 196800306E


                                                                       CONFIDENTIAL                            EASTERN000279
         Case 1:18-cv-02185-LJL Document 281-26 Filed 04/27/20 Page 3 of 3

   CORPORATE TELEGRAPHIC TRANSFER TRACER / CANCELLATION / AMENDMENT REQUEST
                                                               Your Particulars
Company Name      ...k.ca.................           60-0141, Lim I T70)
Debit Account Number

Contact No. ---
                                                                   TT Details

Please send a tracer for the following transaction, details are as follows

TT Reference No.

Date of Transaction............A   e„.4:-........................................................................................
Currency & AmounL           tA}4       ttre , MD

Reason for Request :

 ❑      Beneficiary claims non-receipt of funds.

 n      Amendment of IT details` •



                                                                                                                       ____............_............__

   VI    Cancellation of payment.

 II      Others (please specify) :



*Note; Currency and Amount cannot be amended. For such cases, request for Cancellation of payment and submit a new payment request
                                                                Charges Details

Payment of handling charge and any agent charges that may arise from the above request Is as follows :

  Z       Debit our account No.         -
                                                   Terms and Conditions of Request

lA/Ve acknowledge that this request will be processed same business day only If the application is submitted before the cut-off times
stipulated from time to time failing which request will be processed on the next business day, We acknowledge that my request for
cancellation of payment will be made only when you are in possession of the funds In respect of the above telegraphic transfer
payment. This is subject to the beneficiary and/or his bank agreeing to my/our request for cancellation and returning the funds to
you, lAAfe agree that you will have no responsibility or liability towards me/us if the beneficiary falls to return the funds to you.

IANe agree that any refund Is to be ma        at the prevailing buying rate and less your charges if any.


                                                                                                                                     4 Jo^      '›el St
Authorised Signature(s) with Comp           Stamp (if applicable)                                                                       Date
                                                              For Bank Use

Special Instruction from Branch

 ❑        Faxed original TT application form to Payment Operations (REM).

Name & Signature                ......                                       Branch

Specimen No                                                                  Contact No
                                                            Customer Information
Completed form signed by the Authorised Signatory/les should be submitted to DBS via any of the following channels:
(1) Original copy at any DBS/POSB Branches
(2) Scanned as PDF and send via IDEALTM Secured Mailbox to the recipient group 'SG TT-Amendments/Cancel Requests'


DBS BANK LTD                                                                                                                        REM-03(11/2015)
Co. Reg. No. 196800306E

                                                            CONFIDENTIAL                                         EASTERN000280
